                         UNITED STATES DISTRICT COURT

                        WESTERN DISTRICT OF LOUISIANA

                                   MONROE DIVISION

KELLY RENEA BROWN                                    CASE NO. 3:19-CV-01060

VERSUS                                               JUDGE TERRY A. DOUGHTY

JAMES CONSTRUCTION GROUP L.L.C.,                     MAG. JUDGE KAREN L. HAYES
ET AL.

                                      JUDGMENT
        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED that plaintiff=s motion to remand [doc. # 6] is DENIED.

        IT IS FURTHER ORDERED that plaintiff’s claims against defendant, Travis Owens,

are hereby DISMISSED, WITHOUT PREJUDICE, for lack of subject matter jurisdiction.

        MONROE, LOUISIANA, this 5th day of December, 2019.


                                                    _____________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE




                                                1
